THE THIRTEENTH COURT OF APPEALS

                                       13-13-00497-CV


                      JIM HERBERT HAMILTON JR.
                                 v.
 BRAD LIVINGSTON, ERIC R. JOHNSTON, MATT BARBER, LINCOLN CLARK, AND
                            NORMA J. PEREZ


                                     On Appeal from the
                          156th District Court of Bee County, Texas
                              Trial Cause No. B-13-1099-CV-B


                                        JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court be affirmed. The Court orders the

judgment of the trial court AFFIRMED. No costs are assessed as appellant filed an

affidavit of inability to pay costs.

       We further order this decision certified below for observance.

December 4, 2014